EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows:
	Claims 6-10 have been canceled.
	Claims 16-20 have been canceled.
	Claim 21 has been amended as:
	“A method, comprising:
	receiving, by a processor of an apparatus, a downlink control information (DCI) from a network node;
	detecting, by the processor, that a first physical downlink shared channel (PDSCH) in a second symbol is scheduled by the DCI in a first PDCCH starting in a first symbol; and
	determining, by the processor, not to expect to receive a second PDSCH starting earlier than the second symbol with a second PDCCH starting later than the first symbol by performing either a first procedure comprises:
	decoding the DCI;
	cancelling a decoding of the first PDSCH indicated by the DCI; and
	transmitting a negative acknowledgement (NACK) corresponding to the first PDSCH to the network node, and
	wherein the second procedure comprises:
decoding the DCI;
	cancelling the decoding of the first PDSCH indicated by the DCI; and
	cancelling a transmission of the NACK corresponding to the first PDSCH to the network node.”
3.	Authorization for this examiner’s amendment was given in an interview with Attorney Andy Han, Reg. No. 60266 on June 14, 2021.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412